Exhibit 10(a)25



[EXECUTION COPY]

 

THIRTY-FIFTH ASSIGNMENT OF AVAILABILITY AGREEMENT,
CONSENT AND AGREEMENT

This Thirty-fifth Assignment of Availability Agreement, Consent and Agreement
(hereinafter referred to as this "Assignment"), dated as of December 22, 2003,
is made by and among System Energy Resources, Inc. (the "Company"), Entergy
Arkansas, Inc. ("EAI") (successor in interest to Arkansas Power & Light Company
and Arkansas-Missouri Power Company ("Ark-Mo")), Entergy Louisiana, Inc.
("ELI"), Entergy Mississippi, Inc. ("EMI"), and Entergy New Orleans, Inc.
("ENOI") (hereinafter EAI, ELI, EMI and ENOI are called individually a "System
Operating Company" and collectively, the "System Operating Companies"), and
Union Bank of California, N.A., as Administrating Bank (in such capacity, the
"Administrating Bank") under the Reimbursement Agreement, dated as of December
22, 2003 (as amended, restated, supplemented or otherwise modified from time to
time, the "Reimbursement Agreement"), among the Company, Union Bank of
California, N.A., as Funding Bank (in such capacity, the "Funding Bank"), the
Administrating Bank, KeyBank National Association, as Syndication Agent, Banc
One Capital Markets, Inc., as Documentation Agent, and the banks named therein
(the "Participating Banks"). Unless otherwise defined herein, capitalized terms
used herein shall have the meaning assigned to such terms in the Reimbursement
Agreement.

WHEREAS:

A. Entergy Corporation (formerly Middle South Utilities, Inc.) ("Entergy") owns
all of the outstanding common stock of the Company and each of the System
Operating Companies, and the Company has a 90% undivided ownership and leasehold
interest in Unit 1 of the Grand Gulf Nuclear Electric Station project (more
fully described in the "Indenture" hereinafter referred to).

B. Prior hereto, (i) the Company, Manufacturers Hanover Trust Company, as agent
for certain banks (the "Domestic Agent"), and said banks entered into an Amended
and Restated Bank Loan Agreement dated as of June 30, 1977 (the "Amended and
Restated Agreement"), the First Amendment thereto dated as of March 20, 1980
(the "First Bank Loan Amendment"), the Second Amended and Restated Bank Loan
Agreement dated as of June 15, 1981 as amended by the First Amendment dated as
of February 5, 1982 (as so amended, the "Second Amended and Restated Bank Loan
Agreement"), and the Second Amendment of the Second Amended and Restated Bank
Loan Agreement, dated as of June 30, 1983, as further amended by the Third
Amendment thereto dated as of December 30, 1983 and the Fourth Amendment thereto
dated as of June 28, 1984 (as so further amended, the "Second Bank Loan Second
Amendment"); (ii) the banks party to the Amended and Restated Agreement made
loans to the Company in the aggregate principal amount of $565,000,000 and
pursuant to the First Assignment of Availability Agreement, Consent and
Agreement (substantially in the form of this Assignment), dated as of June 30,
1977, between the Company, the System Operating Companies, Ark-Mo and the
Domestic Agent (the "First Assignment of Availability Agreement"), the Company
assigned to the Domestic Agent (for the benefit of such banks), as collateral
security for the above loans, certain of the Company's rights under an
Availability Agreement dated as of June 21, 1974, as amended by the First
Amendment thereto dated as of June 30, 1977 (the "Original Availability
Agreement"), between the Company, the System Operating Companies and Ark-Mo;
(iii) the First Bank Loan Amendment, among other things, increased the amount of
the loans to be made by the banks party thereto to $808,000,000 and pursuant to
the Fourth Assignment of Availability Agreement, Consent and Agreement (also
substantially in the form of this Assignment), dated as of March 20, 1980 (the
"Fourth Assignment of Availability Agreement"), the Company's same rights under
the Original Availability Agreement were further assigned as collateral security
for the loans made under the Amended and Restated Agreement as amended by the
First Bank Loan Agreement; (iv) the Second Amended and Restated Bank Loan
Agreement provided, among other things, for (a) the making of revolving credit
loans by the banks named therein to the Company from time to time in an
aggregate amount not in excess of $1,311,000,000 at any one time outstanding,
and (b) the making of a term loan by said banks in an aggregate amount not to
exceed $1,311,000,000, and pursuant to the Fifth Assignment of Availability
Agreement, Consent and Agreement (also substantially in the form of this
Assignment), dated as of June 15, 1981 (the "Fifth Assignment of Availability
Agreement"), the Company's same rights under the original Availability
Agreement, as amended by the Second Amendment thereto dated June 15, 1981, were
further assigned as collateral security for the loans made under the Second
Amended and Restated Bank Loan Agreement; and (v) the Second Bank Loan Second
Amendment, among other things, increased the amount of the loans to be made by
the banks party thereto to $1,711,000,000 and pursuant to the Eighth Assignment
of Availability Agreement, Consent and Agreement (also substantially in the form
of this Assignment), dated as of June 30, 1983 (the "Eighth Assignment of
Availability Agreement"), the Company's same rights under the Original
Availability Agreement, as amended by the Second Amendment thereto dated June
15, 1981, were further assigned as collateral security for the loans made under
the Second Amended and Restated Bank Loan Agreement, as amended by the Second
Bank Loan Second Amendment.

C. Prior hereto (i) the Company, the System Operating Companies, Ark-Mo, and
United States Trust Company of New York and Malcolm J. Hood (Gerard F. Ganey,
successor), each as trustee (collectively, the "Trustees") for the holders of
$400,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
9.25% Series due 1989 (the "First Series Bonds") issued under a Mortgage and
Deed of Trust dated as of June 15, 1977 between the Company and the Trustees
(the "Mortgage"), as supplemented by a First Supplemental Indenture dated as of
June 15, 1977 between the Company and the Trustees (the Mortgage as so
supplemented and as supplemented by a Second Supplemental Indenture dated as of
January 1, 1980, a Third Supplemental Indenture dated as of June 15, 1981, a
Fourth Supplemental Indenture dated as of June 1, 1984, a Fifth Supplemental
Indenture dated as of December 1, 1984, a Sixth Supplemental Indenture dated as
of May 1, 1985, a Seventh Supplemental Indenture dated as of June 15, 1985, an
Eighth Supplemental Indenture dated as of May 1, 1986, a Ninth Supplemental
Indenture dated as of May 1, 1986, a Tenth Supplemental Indenture dated as of
September 1, 1986, an Eleventh Supplemental Indenture dated as of September 1,
1986, a Twelfth Supplemental Indenture dated as of September 1, 1986, a
Thirteenth Supplemental Indenture dated as of November 15, 1987, a Fourteenth
Supplemental Indenture dated as of December 1, 1987, a Fifteenth Supplemental
Indenture dated as of July 1, 1992, a Sixteenth Supplemental Indenture dated as
of October 1, 1992, a Seventeenth Supplemental Indenture dated as of October 1,
1992, and an Eighteenth Supplemental Indenture dated as of April 1, 1993, and as
the same may from time to time hereafter be amended and supplemented in
accordance with its terms, being hereinafter called the "Indenture"), entered
into the Second Assignment of Availability Agreement, Consent and Agreement
dated as of June 30, 1977 (the "Second Assignment of Availability Agreement")
(substantially in the form of this Assignment) to secure the First Series Bonds;
(ii) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $98,500,000 aggregate principal amount of the Company's First
Mortgage Bonds, 12.50% Series due 2000 (the "Second Series Bonds") issued under
the Mortgage, as supplemented by a Second Supplemental Indenture, dated as of
January 1, 1980, between the Company and the Trustees, entered into the Third
Assignment of Availability Agreement, Consent and Agreement dated as of January
1, 1980 (the "Third Assignment of Availability Agreement") (also substantially
in the form of this Assignment) to secure the Second Series Bonds; (iii) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 16% Series due 2000 (the "Third Series Bonds") issued under the
Mortgage, as supplemented by a Fifth Supplemental Indenture dated as of December
1, 1984 between the Company and the Trustees, entered into the Eleventh
Assignment of Availability Agreement, Consent and Agreement dated as of December
1, 1984 (the "Eleventh Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Third Series Bonds;
(iv) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $100,000,000 aggregate principal amount of the Company's
First Mortgage Bonds, 15.375% Series due 2000 (the "Fourth Series Bonds") issued
under the Mortgage, as supplemented by a Sixth Supplemental Indenture, dated as
of May 1, 1985, between the Company and the Trustees, entered into the
Thirteenth Assignment of Availability Agreement, Consent and Agreement dated as
of May 1, 1985 (the "Thirteenth Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Fourth Series Bonds;
(v) the Company, the System Operating Companies and the Trustees, as trustees
for the holders of $300,000,000 aggregate principal amount of the Company's
First Mortgage Bonds, 11% Series due 2000 (the "Seventh Series Bonds") issued
under the Mortgage, as supplemented by a Ninth Supplemental Indenture, dated as
of May 1, 1986, between the Company and the Trustees, entered into the Sixteenth
Assignment of Availability Agreement, Consent and Agreement dated as of May 1,
1986 (the "Sixteenth Assignment of Availability Agreement") (also substantially
in the form of this Assignment) to secure the Seventh Series Bonds; (vi) the
Company, the System Operating Companies and the Trustees, as trustees for the
holders of $300,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 9 7/8% Series due 1991 (the "Eighth Series Bonds") issued under
the Mortgage, as supplemented by a Tenth Supplemental Indenture, dated as of
September 1, 1986, between the Company and the Trustees, entered into the
Seventeenth Assignment of Availability Agreement, Consent and Agreement dated as
of September 1, 1986 (the "Seventeenth Assignment of Availability Agreement")
(also substantially in the form of this Assignment) to secure the Eighth Series
Bonds; (vii) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $250,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 10-1/2 Series due 1996 (the "Ninth Series
Bonds") issued under the Mortgage, as supplemented by an Eleventh Supplemental
Indenture, dated as of September 1, 1986, between the Company and the Trustees,
entered into the Eighteenth Assignment of Availability Agreement, Consent and
Agreement dated as of September 1, 1986 (the "Eighteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Ninth Series Bonds; (viii) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $200,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 11 3/8% Series
due 2016 (the "Tenth Series Bonds") issued under the Mortgage, as supplemented
by a Twelfth Supplemental Indenture, dated as of September 1, 1986, between the
Company and the Trustees, entered into the Nineteenth Assignment of Availability
Agreement, Consent and Agreement dated as of September 1, 1986 (the "Nineteenth
Assignment of Availability Agreement") (also substantially in the form of this
Assignment) to secure the Tenth Series Bonds; (ix) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$200,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
14% Series due 1994 (the "Eleventh Series Bonds") issued under the Mortgage, as
supplemented by a Thirteenth Supplemental Indenture, dated as of November 15,
1987, between the Company and the Trustees, entered into the Twentieth
Assignment of Availability Agreement, Consent and Agreement dated as of November
15, 1987 (the "Twentieth Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Eleventh Series
Bonds; (x) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $100,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 14.34% Series due 1992 (the "Twelfth Series
Bonds") issued under the Mortgage, as supplemented by a Fourteenth Supplemental
Indenture, dated as of December 1, 1987, between the Company and the Trustees,
entered into the Twenty-first Assignment of Availability Agreement, Consent and
Agreement dated as of December 1, 1987 (the "Twenty-first Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Twelfth Series Bonds; (xi) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $45,000,000 aggregate
principal amount of the Company's First Mortgage Bonds, 8.40% Series due 2002
(the "Thirteenth Series Bonds") issued under the Mortgage, as supplemented by a
Fifteenth Supplemental Indenture, dated as of July 1, 1992, between the Company
and the Trustees, entered into the Twenty-fourth Assignment of Availability
Agreement, Consent and Agreement dated as of July 1, 1992 (the "Twenty-fourth
Assignment of Availability Agreement") (also substantially in the form of this
Assignment) to secure the Thirteenth Series Bonds; (xii) the Company, the System
Operating Companies and the Trustees, as trustees for the holders of
$105,000,000 aggregate principal amount of the Company's First Mortgage Bonds,
6.12% Series due 1995 (the "Fourteenth Series Bonds") issued under the Mortgage,
as supplemented by a Sixteenth Supplemental Indenture, dated as of October 1,
1992, between the Company and the Trustees, entered into the Twenty-fifth
Assignment of Availability Agreement, Consent and Agreement dated as of October
1, 1992 (the "Twenty-fifth Assignment of Availability Agreement") (also
substantially in the form of this Assignment) to secure the Fourteenth Series
Bonds; (xiii) the Company, the System Operating Companies and the Trustees, as
trustees for the holders of $70,000,000 aggregate principal amount of the
Company's First Mortgage Bonds, 8.25% Series due 2002 (the "Fifteenth Series
Bonds") issued under the Mortgage, as supplemented by a Seventeenth Supplemental
Indenture, dated as of October 1, 1992, between the Company and the Trustees,
entered into a Twenty-sixth Assignment of Availability Agreement, Consent and
Agreement dated as of October 1, 1992 (the "Twenty-sixth Assignment of
Availability Agreement") (also substantially in the form of this Assignment) to
secure the Fifteenth Series Bonds; (xiv) the Company, the System Operating
Companies and the Trustees, as trustees for the holders of $60,000,000 aggregate
principal amount of the Company's First Mortgage Bonds, 6% Series due 1998 (the
"Sixteenth Series Bonds") issued under the Mortgage, as supplemented by an
Eighteenth Supplemental Indenture, dated as of April 1, 1993, between the
Company and the Trustees, entered into a Twenty-seventh Assignment of
Availability Agreement, Consent and Agreement dated as of April 1, 1993 (the
"Twenty-seventh Assignment of Availability Agreement") (also substantially in
the form of this Assignment) to secure the Sixteenth Series Bonds; (xv) Entergy,
the Company and the Trustees, as trustees for the holders of $60,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 7.58% Series
due 1999 (the "Seventeenth Series Bonds") issued under the Mortgage, as
supplemented by a Nineteenth Supplemental Indenture, dated as of April 1, 1994,
between the Company and the Trustees, entered into the Twenty-ninth Assignment
of Availability Agreement, Consent and Agreement dated as of April 1, 1994 (the
"Twenty-ninth Assignment of Availability Agreement") (also substantially in the
form of this Agreement), to secure the Seventeenth Series Bonds; (xvi) Entergy,
the Company and the Trustees, as trustees for the holders of $100,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 7.28% Series
due 1999 (the "Eighteenth Series Bonds") issued under the Mortgage, as
supplemented by a Twentieth Supplemental Indenture, dated as of August 1, 1996,
between the Company and the Trustees, entered into the Thirtieth Assignment of
Availability Agreement, Consent and Agreement dated as of August 1, 1996 (the
"Thirtieth Assignment of Availability Agreement") (also substantially in the
form of this Agreement) to secure the Eighteenth Series Bonds; (xvii) Entergy,
the Company and the Trustees, as trustees for the holders of $135,000,000
aggregate principal amount of the Company's First Mortgage Bonds, 7.7% Series
due 2000 (the "Nineteenth Series Bonds") issued under the Mortgage, as
supplemented by a Twenty-first Supplemental Indenture, dated as of August 1,
1996, between the Company and the Trustees, entered into the Thirty-first
Assignment of Availability Agreement, Consent and Agreement dated as of August
1, 1996 (the "Thirty-first Assignment of Availability Agreement") (also
substantially in the form of this Agreement) to secure the Nineteenth Series
Bonds; and (xviii) Entergy, the Company and the Trustees, as trustees for the
holders of $70,000,000 aggregate principal amount of the Company's First
Mortgage Bonds, 4 7/8% Series due 2007 (the "Twentieth Series Bonds") issued
under the Mortgage, as supplemented by a Twenty-second Supplemental Indenture,
dated as of September 1, 2002, between the Company and the Trustees, entered
into the Thirty-fourth Assignment of Availability Agreement, Consent and
Agreement dated as of September 1, 2002 (the "Thirty-fourth Assignment of
Availability Agreement") (also substantially in the form of this Agreement) to
secure the Twentieth Series Bonds.

D. The Original Availability Agreement has been amended by the First Amendment
thereto dated as of June 30, 1977, the Second Amendment thereto dated June 15,
1981, the Third Amendment thereto dated June 28, 1984 and the Fourth Amendment
thereto dated as of June 1, 1989 (the Original Availability Agreement, as so
amended and as it may be further amended and supplemented, is hereinafter
referred to as the "Availability Agreement").

E. Unit 1 and Unit 2 of the Project have been designated by the Company and the
System Operating Companies as being subject to the Availability Agreement and as
being System Entergy Generating Units (as defined in the Availability Agreement)
thereunder.

F. The Company, Credit Suisse First Boston Limited, as agent for certain banks
(the "Eurodollar Agent"), and said banks (including successors and assignees and
such other banks as became party to the Loan Facility as defined below, the
"Eurodollar Banks") were parties to the Loan Agreement (the "Original Eurodollar
Loan Agreement") dated February 5, 1982 (as amended, the "Loan Facility"). Under
the Original Eurodollar Loan Agreement, the banks party thereto made loans to
the Company in the aggregate principal amount of $315,000,000 and, pursuant to
the Sixth Assignment of Availability Agreement, Consent and Agreement
(substantially in the form of this Assignment) dated as of February 5, 1982
between the Company, the System Operating Companies and the Eurodollar Agent
(the "Sixth Assignment of Availability Agreement"), the Company assigned to the
Eurodollar Agent (for the benefit of said banks), as collateral security for the
above loans, certain of the Company's rights under the Availability Agreement.
The Company, the Eurodollar Agent and the Eurodollar Banks were parties to the
First Amendment dated as of February 18, 1983 to the Loan Facility which, among
other things, increased the amount of the loans to be made by the Eurodollar
Banks to $378,000,000 and, pursuant to the Seventh Assignment of Availability
Agreement, Consent and Agreement (also substantially in the form of this
Assignment) dated as of February 18, 1983 between the Company, the System
Operating Companies and the Eurodollar Agent (the "Seventh Assignment of
Availability Agreement"), the Company assigned to the Eurodollar Agent (for the
benefit of the Eurodollar Banks), as collateral security for such loans, certain
of the Company's rights under the Availability Agreement.

G. The Company and Citibank, N.A. (the "Series A Bank") were parties to a letter
of credit and reimbursement agreement dated as of December 1, 1983 (the "Series
A Reimbursement Agreement"), which provided, among other things, for the
issuance by the Series A Bank for the account of the Company of an irrevocable
transferable letter of credit in support of the Claiborne County, Mississippi
Adjustable/Fixed Rate Pollution Control Revenue Bonds (Middle South Energy, Inc.
Project) Series A (the "Series A Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of December 1, 1983 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Ninth Assignment of
Availability Agreement, Consent and Agreement (also substantially in the form of
this Assignment), dated as of December 1, 1983, between the Company, the System
Operating Companies, the Series A Bank and Deposit Guaranty National Bank, as
trustee (the "Ninth Assignment of Availability Agreement"), the Company assigned
to the Series A Bank and Deposit Guaranty National Bank, as trustee, as
collateral security for the Company's obligations under the Series A
Reimbursement Agreement and the Series A Bonds, certain of the Company's rights
under the Availability Agreement.

H. The Company and Citibank, N.A. (the "Series B Bank") were parties to a letter
of credit and reimbursement agreement dated as of June 1, 1984 (the "Series B
Reimbursement Agreement"), which provided, among other things, for the issuance
by the Series B Bank for the account of the Company of an irrevocable
transferable letter of credit in support of the Claiborne County, Mississippi
Adjustable/Fixed Rate Pollution Control Revenue Bonds (Middle South Energy, Inc.
Project) Series B (the "Series B Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of June 1, 1984 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Tenth Assignment of
Availability Agreement, Consent and Agreement (also substantially in the form of
this Assignment), dated as of June 1, 1984, between the Company, the System
Operating Companies, the Series B Bank and Deposit Guaranty National Bank, as
trustee (the "Tenth Assignment of Availability Agreement"), the Company assigned
to the Series B Bank and Deposit Guaranty National Bank, as trustee, as
collateral security for the Company's obligations under the Series B
Reimbursement Agreement and the Series B Bonds, certain of the Company's rights
under the Availability Agreement.

I. The Company, Citibank, N.A., as a Co-Agent and as Coordinating Agent, and
Manufacturers Hanover Trust Company, as a Co-Agent for a group of banks (the
"Series C Banks"), were parties to a letter of credit and reimbursement
agreement dated as of December 1, 1984 (the "Series C Reimbursement Agreement")
which provided, among other things, for the issuance by the Series C Banks for
the account of the Company of an irrevocable transferable letter of credit in
support of the Claiborne County, Mississippi Adjustable/Fixed Rate Pollution
Control Revenue Bonds (Middle South Energy, Inc. Project) Series C (the "Series
C Bonds"), issued by Claiborne County, Mississippi pursuant to a trust indenture
dated as of December 1, 1984 naming Deposit Guaranty National Bank as trustee.
Pursuant to the Twelfth Assignment of Availability Agreement, Consent and
Agreement (also substantially in the form of this Assignment), dated as of
December 1, 1984, between the Company, the System Operating Companies, the
Series C Banks and Deposit Guaranty National Bank, as trustee (the "Twelfth
Assignment of Availability Agreement"), the Company assigned to the Series C
Banks and Deposit Guaranty National Bank, as trustee, as collateral security for
the Company's obligations under the Series C Reimbursement Agreement and the
Series C Bonds, certain of the Company's rights under the Availability
Agreement.

J. The Company, the System Operating Companies, the Trustees and Deposit
Guaranty National Bank, as holder of $47,208,334 aggregate principal amount of
the Company's First Mortgage Bonds, Pollution Control Series A (the "Fifth
Series Bonds") issued under the Mortgage, as supplemented by a Seventh
Supplemental Indenture dated as of June 15, 1985 between the Company and the
Trustees, entered into the Fourteenth Assignment of Availability Agreement,
Consent and Agreement dated as of June 15, 1985 (the "Fourteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment).
The Fifth Series Bonds were issued as security, in part, for the Claiborne
County, Mississippi 12 1/2% Pollution Control Revenue Bonds due 2015 (Middle
South Energy, Inc. Project) (the "Series D Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of June 15, 1985 naming
Deposit Guaranty National Bank as trustee. Pursuant to the Fourteenth Assignment
of Availability Agreement, the Company assigned to the Trustees and Deposit
Guaranty National Bank, as collateral security for the Company's obligations
under the Series D Bonds, certain of the Company's rights under the Availability
Agreement.

K. The Company, the System Operating Companies, the Trustees and Deposit
Guaranty National Bank, as holder of $95,643,750 aggregate principal amount of
the Company's First Mortgage Bonds, Pollution Control Series B (the "Sixth
Series Bonds") issued under the Mortgage, as supplemented by an Eighth
Supplemental Indenture dated as of May 1, 1986 between the Company and the
Trustees, entered into the Fifteenth Assignment of Availability Agreement,
Consent and Agreement dated as of May 1, 1986 (the "Fifteenth Assignment of
Availability Agreement") (also substantially in the form of this Assignment).
The Sixth Series Bonds were issued as security, in part, for the Claiborne
County, Mississippi 9 1/2% Pollution Control Revenue Bonds due 2016 (Middle
South Energy, Inc. Project) (the "Series E Bonds"), issued by Claiborne County,
Mississippi pursuant to a trust indenture dated as of May 1, 1986 naming Deposit
Guaranty National Bank as trustee. Pursuant to the Fifteenth Assignment of
Availability Agreement, the Company assigned to the Trustees and Deposit
Guaranty National Bank, as collateral security for the Company's obligations
under the Series E Bonds, certain of the Company's rights under the Availability
Agreement.

L. The Company has entered into a sale and leaseback transaction with respect to
a portion of its undivided interest in Unit 1 and to that end the Company has
entered into, among other agreements, (i) Facility Leases Nos. 1 and 2, dated as
of December l, 1988, among Meridian Trust Company and Stephen M. Carta (Stephen
J. Kaba, successor) (collectively, the "Owner Trustee"), as Owner Trustee, and
the Company, each as supplemented by a separate Lease Supplement No. 1 thereto,
each dated as of April 1, 1989, and a separate Lease Supplement No. 2 thereto,
each dated as of January 1, 1994, (ii) a Participation Agreement No. 1, dated as
of December l, 1988, among Public Service Resources Corporation ("PSRC") as
Owner Participant, the Loan Participants listed therein, GGIA Funding
Corporation, as Funding Corporation, the Owner Trustee and the Company pursuant
to which PSRC invested $400,000,000 in an undivided interest in Unit 1 (which
interest was subsequently acquired by Resources Capital Management Corporation
from PSRC and subsequently acquired by RCMC I, Inc. (formerly known as RCMC
Del., Inc.) from Resources Capital Management Corporation), and a Participation
Agreement No. 2, dated as of December 1, 1988, among Lease Management Realty
Corporation IV ("LMRC") as Owner Participant, the Loan Participants listed
therein, GGIA Funding Corporation, as Funding Corporation, the Owner Trustee and
the Company pursuant to which LMRC invested $100,000,000 in an undivided
interest in Unit 1 (which interest was subsequently acquired by Textron
Financial Corporation from LMRC) (the owner participants under all such
participation agreements being referred to as the "Owner Participants") and
(iii) the Original Reimbursement Agreement which provided, among other things,
(x) for the issuance by the funding bank named therein (the "1988 Funding
Bank"), for the account of the Company, of irrevocable transferable letters of
credit (the "1988 LOCs") to the Owner Participants to secure certain obligations
of the Company to the Owner Participants substantially in the form of Exhibit A
to the Original Reimbursement Agreement with maximum amounts of $104,000,000 and
$26,000,000, respectively, (y) for the reimbursement to such 1988 Funding Bank
by the participating banks named therein (the "1988 Participating Banks") for
all drafts paid by such 1988 Funding Bank under any 1988 LOC and (z) for the
reimbursement by the Company to such 1988 Funding Bank for the benefit of the
1988 Participating Banks of sums equal to all drafts paid by such 1988 Funding
Bank under any 1988 LOC. Pursuant to the Twenty-second Assignment of
Availability Agreement, Consent and Agreement (substantially in the form of this
Assignment), dated as of December 1, 1988 (the "Twenty-second Assignment of
Availability Agreement"), the Company assigned to the Administrating Bank
referred to in the Original Reimbursement Agreement, as collateral security for
the Company's obligations under the Original Reimbursement Agreement, certain of
the Company's rights under the Availability Agreement.

M. The Company, the System Operating Companies and Chemical Bank entered into
the Twenty-third Assignment of Availability Agreement, Consent and Agreement
dated as of January 11, 1991 (the "Twenty-third Assignment of Availability
Agreement") in connection with the execution and delivery of the First
Amendment, dated as of January 11, 1991, to the Original Reimbursement Agreement
(the Original Reimbursement Agreement, as amended by such First Amendment, is
herein called the "1991 Reimbursement Agreement"), which provided, among other
things, (i) for the issuance by the funding bank named therein (the "1991
Funding Bank"), for the account of the Company, of irrevocable transferable
letters of credit (the "1991 LOCs") to the Owner Participants to secure certain
obligations of the Company to the Owner Participants, substantially in the form
of Exhibit A to the 1991 Reimbursement Agreement, with maximum amounts of
$116,601,440 and $29,150,360, respectively; (ii) for the reimbursement to the
1991 Funding Bank by the participating banks named therein (the "1991
Participating Banks") for all drafts paid by the 1991 Funding Bank under any
1991 LOC; and (iii) for the reimbursement by the Company to the 1991 Funding
Bank for the benefit of the 1991 Participating Banks of sums equal to all drafts
paid by the 1991 Funding Bank under any 1991 LOC.

N. The Company, the System Operating Companies and Chemical Bank entered into
the Twenty-eighth Assignment of Availability Agreement, Consent and Agreement
dated as of December 17, 1993 (the "Twenty-eighth Assignment of Availability
Agreement") in connection with the execution and delivery of the Second
Amendment, dated as of December 17, 1993, to the Original Reimbursement
Agreement (the Original Reimbursement Agreement, as amended by the First
Amendment to the Original Reimbursement Agreement and such Second Amendment, is
herein called the "1993 Reimbursement Agreement"), which provided, among other
things, (i) for the issuance by the funding bank named therein (the "1993
Funding Bank"), for the account of the Company, of irrevocable transferable
letters of credit (the "1993 LOCs") to the Owner Participants to secure certain
obligations of the Company to the Owner Participants, substantially in the form
of Exhibit A to the 1993 Reimbursement Agreement, with maximum amounts of
$132,131,960 and $33,032,990, respectively; (ii) for the reimbursement to the
1993 Funding Bank by the participating banks named therein (the "1993
Participating Banks") for all drafts paid by the 1993 Funding Bank under any
1993 LOC; and (iii) for the reimbursement by the Company to the 1993 Funding
Bank for the benefit of the 1993 Participating Banks of sums equal to all drafts
paid by the 1993 Funding Bank under any 1993 LOC.

O. The Company, the System Operating Companies and The Chase Manhattan Bank (as
successor by merger with Chemical Bank) entered into the Thirty-second
Assignment of Availability Agreement, Consent and Agreement dated as of December
27, 1996 (the "Thirty-second Assignment of Availability Agreement") in
connection with the execution and delivery of the Amended and Restated
Reimbursement Agreement, dated as of December 27, 1996, which amended and
restated the 1993 Reimbursement Agreement (as so amended and restated, the "1996
Amended and Restated Reimbursement Agreement") and provided, among other things,
(i) for the issuance by the funding bank named therein (the "1996 Funding
Bank"), for the account of the Company, of irrevocable transferable letters of
credit (the "1996 LOCs") to the Owner Participants to secure certain obligations
of the Company to the Owner Participants, substantially in the form of Exhibit A
to the 1996 Amended and Restated Reimbursement Agreement, with maximum amounts
of $148,719,125.41 and $34,946,720.11, respectively; (ii) for the reimbursement
to the 1996 Funding Bank by the participating banks named therein (the "1996
Participating Banks") for all drafts paid by the 1996 Funding Bank under any
1996 LOC; and (iii) for the reimbursement by the Company to the 1996 Funding
Bank for the benefit of the 1996 Participating Banks of sums equal to all drafts
paid by the 1996 Funding Bank under any 1996 LOC.

P. The Company, the System Operating Companies and The Chase Manhattan Bank
entered into the Thirty-third Assignment of Availability Agreement, Consent and
Agreement dated as of December 20, 1999 (the "Thirty-third Assignment of
Availability Agreement") in connection with the execution and delivery of the
Amended and Restated Reimbursement Agreement, dated as of December 20, 1999,
among the Company, The Bank of Tokyo-Mitsubishi, Ltd., Los Angeles Branch, as
the funding bank (the "1999 Funding Bank"), The Chase Manhattan Bank, as
administrating bank, Union Bank of California, N.A., as documentation agent, and
the banks named therein (the "1999 Participating Banks"), which amended and
restated the 1996 Amended and Restated Reimbursement Agreement (as so amended
and restated, the "1999 Amended and Restated Reimbursement Agreement") and
provided, among other things, (i) for the issuance by the 1999 Funding Bank, for
the account of the Company, of irrevocable transferable letters of credit (the
"1999 LOCs") to the Owner Participants to secure certain obligations of the
Company to the Owner Participants, substantially in the form of Exhibit A to the
1999 Amended and Restated Reimbursement Agreement, with maximum amounts of
$156,885,463.65 and $36,061,469.99, respectively; (ii) for the reimbursement to
the 1999 Funding Bank by the 1999 Participating Banks for all drafts paid by the
1999 Funding Bank under any 1999 LOC; and (iii) for the reimbursement by the
Company to the 1999 Funding Bank for the benefit of the 1999 Participating Banks
of sums equal to all drafts paid by the 1999 Funding Bank under any 1999 LOC.

Q. On March 3, 2003, the Company terminated and replaced the 1999 Amended and
Restated Reimbursement Agreement with the Letter of Credit and Reimbursement
Agreement, dated as of March 3, 2003 (the "2003 Reimbursement Agreement"), among
the Company, Union Bank of California, N.A., as administrating bank, Union Bank
of California, N.A., as funding bank (in such capacity, the "2003 Funding
Bank"), and the banks named therein (the "2003 Participating Banks"), which
provided, among other things, (i) for the issuance by the 2003 Funding Bank, for
the account of the Company, of irrevocable transferable letters of credit (the
"2003 LOCs") to the Owner Participants to secure certain obligations of the
Company to the Owner Participants, substantially in the form of Exhibit A to the
2003 Reimbursement Agreement, with maximum amounts of $161,546,191.84 and
$36,515,236.09, respectively; (ii) for the reimbursement to the 2003 Funding
Bank by the 2003 Participating Banks for all drafts paid by the 2003 Funding
Bank under any 2003 LOC; and (iii) for the reimbursement by the Company to the
2003 Funding Bank for the benefit of the 2003 Participating Banks of sums equal
to all drafts paid by the 2003 Funding Bank under any 2003 LOC.

R. The Company now wishes to terminate and replace the 2003 Reimbursement
Agreement with the Reimbursement Agreement and to provide for the cancellation
of the 2003 LOCs and the issuance of new irrevocable transferable letters of
credit (the "New LOCs") by the Funding Bank to further secure the Owner
Participants. The Reimbursement Agreement provides, among other things, (i) for
the issuance by the Funding Bank, for the account of the Company, of irrevocable
transferable letters of credit to the Owner Participants to secure certain
obligations of the Company to the Owner Participants, such New LOCs to be
substantially in the form of Exhibit A to the Reimbursement Agreement with
maximum amounts of $161,546,191.84 and $36,515,236.09, respectively; (ii) for
the reimbursement to the Funding Bank by the Participating Banks for all drafts
paid by the Funding Bank under any New LOC; and (iii) for the reimbursement by
the Company to the Funding Bank for the benefit of the Participating Banks of
sums equal to all drafts paid by the Funding Bank under any New LOC (such
amounts, together with all Advances made by the Participating Banks pursuant to
the Reimbursement Agreement, shall hereinafter be called the "Reimbursement
Obligations").

S. The Company, by this instrument, wishes to (i) provide for the assignment by
the Company to the Administrating Bank for the benefit of the Funding Bank, the
Administrating Bank and the Participating Banks (collectively, the "LOC Banks")
of certain of the Company's rights under the Availability Agreement, and (ii)
create enforceable rights hereunder in the Administrating Bank, all as hereunder
set forth.

T. The System Operating Companies are willing to, and by this instrument do,
supplement their undertakings under the Availability Agreement in the same
manner as in the Assignments of Availability Agreement.

U. The Company, Entergy and the System Operating Companies have joined in an
Application-Declaration on Form U-1, as amended and supplemented to date, in
File No. 70-7561, filed with the Securities and Exchange Commission under the
Public Utility Holding Company Act of 1935 with respect to this Assignment and
certain other matters, the Securities and Exchange Commission has issued orders
(the "SEC Orders") granting and permitting to become effective said
Application-Declaration, as so amended and supplemented, and the SEC Orders are
in full force and effect on the date of execution and delivery hereof.

V. All things necessary to make this Assignment the valid, legally binding and
enforceable obligation of each of the parties hereto have been done and
performed and the execution and performance hereof in all respects have been
authorized and approved by all corporate and shareholder action necessary on the
part of each thereof.

NOW, THEREFORE, in consideration of the terms and agreements hereinafter set
forth, the parties agree with each other as follows:

ARTICLE I

SECURITY ASSIGNMENT AND AGREEMENT

1.1. Assignment and Creation of Security Interest. As security for (i) the due
and punctual payment of the interest (including, if and to the extent permitted
by law, interest on overdue principal, premium and interest) and premium, if
any, on, and the principal of, the Reimbursement Obligations (whether at
maturity, pursuant to mandatory or optional prepayment, by acceleration or
otherwise) and (ii) the due and punctual payment of all fees and costs, expenses
and other amounts which may become payable by the Company under the
Reimbursement Agreement, together in each case with all costs of collection
thereof (all such amounts referred to in the foregoing clauses (i) and (ii)
being hereinafter collectively referred to as "Obligations Secured Hereby"), the
Company hereby assigns to the Administrating Bank, and creates a security
interest in favor of the Administrating Bank for the benefit of the LOC Banks
in, all of the Company's rights to receive all moneys paid or to be paid to the
Company pursuant to Section 4 of the Availability Agreement and all advances
made or to be made to the Company pursuant to Section 2.2(b) hereof, but only to
the extent that such payments or advances are attributable to payments or
advances with respect to Unit 1 or Unit 2, and all other claims, rights (but not
obligations or duties), powers, privileges, interests and remedies of the
Company, whether arising under the Availability Agreement or this Assignment or
by statute or in law or in equity or otherwise, resulting from any failure by
any System Operating Company to perform its obligations under the Availability
Agreement or this Assignment, but only to the extent that such claims, rights,
powers, privileges, interests and remedies relate to Unit 1 and Unit 2, all to
the extent, but only to the extent, required for the payment when due and
payable of Obligations Secured Hereby, together in each case with full power and
authority, in the name of the Administrating Bank, or the Company as assignor,
or otherwise, to demand payment of, enforce, collect, receive and receipt for
any and all of the foregoing (the rights, claims, powers, privileges, interests
and remedies referred to above being hereinafter sometimes called the
"Collateral").

1.2. Other Agreements.

(a) The Company has not and will not assign the rights assigned in Section 1.1
as security for any indebtedness other than the Obligations Secured Hereby,
except as recited and provided in paragraph (b) of this Section 1.2.

(b) The Company has secured its Indebtedness for Borrowed Money (as defined
below) represented by (i) loans made by certain banks referred to in Whereas
Clause B hereof by the First, Fourth, Fifth and Eighth Assignments of
Availability Agreement, respectively, (ii) the First Series Bonds, the Second
Series Bonds, the Third Series Bonds, the Fourth Series Bonds, the Seventh
Series Bonds, the Eighth Series Bonds, the Ninth Series Bonds, the Tenth Series
Bonds, the Eleventh Series Bonds, the Twelfth Series Bonds, the Thirteenth
Series Bonds, the Fourteenth Series Bonds, the Fifteenth Series Bonds, the
Sixteenth Series Bonds, the Seventeenth Series Bonds, the Eighteenth Series
Bonds, the Nineteenth Series Bonds and the Twentieth Series Bonds, as referred
to in Whereas Clause C hereof, by the Second, Third, Eleventh, Thirteenth,
Sixteenth, Seventeenth, Eighteenth, Nineteenth, Twentieth, Twenty-first,
Twenty-fourth, Twenty-fifth, Twenty-sixth, Twenty-seventh, Twenty-ninth,
Thirtieth, Thirty-first and Thirty-fourth Assignments of Availability Agreement,
respectively, (iii) loans made by certain banks as referred to in Whereas Clause
F hereof by the Sixth and Seventh Assignments of Availability Agreement,
respectively, (iv) the obligations under the Series A Reimbursement Agreement
referred to in Whereas Clause G hereof by the Ninth Assignment of Availability
Agreement, (v) the obligations under the Series B Reimbursement Agreement as
referred to in Whereas Clause H hereof by the Tenth Assignment of Availability
Agreement, (vi) the obligations under the Series C Reimbursement Agreement as
referred to in Whereas Clause I hereof by the Twelfth Assignment of Availability
Agreement, (vii) the Fifth Series Bonds as referred to in Whereas Clause J
hereof by the Fourteenth Assignment of Availability Agreement, (viii) the Sixth
Series Bonds as referred to in Whereas Clause K hereof by the Fifteenth
Assignment of Availability Agreement, (ix) the obligations under the Original
Reimbursement Agreement as referred to in Whereas Clause L hereof by the
Twenty-second Assignment of Availability Agreement, (x) the obligations under
the 1991 Reimbursement Agreement as referred to in Whereas Clause M hereof by
the Twenty-third Assignment of Availability Agreement, (xi) the obligations
under the 1993 Reimbursement Agreement as referred to in Whereas Clause N hereof
by the Twenty-eighth Assignment of Availability Agreement, (xii) the obligations
under the 1996 Amended and Restated Reimbursement Agreement as referred to in
Whereas Clause O hereof by the Thirty-second Assignment of Availability
Agreement, and (xiii) the obligations under the 1999 Amended and Restated
Reimbursement Agreement as referred to in Whereas Clause P hereof by the
Thirty-third Assignment of Availability Agreement, and shall be entitled to
secure the interest and premium, if any, on, and the principal of, other
Indebtedness for Borrowed Money of the Company issued by the Company to any
person (except Entergy or any affiliate of Entergy) to finance the cost of the
Project (including, without limitation, Indebtedness outstanding under the
Indenture) or to refund (including any successive refundings) any such
Indebtedness (including such Indebtedness now outstanding) issued for such
purpose, the incurrence of which Indebtedness is at the time permitted by the
Indenture (herein, together with such Indebtedness now outstanding, called
"Additional Indebtedness"), by entering into an assignment of availability
agreement, consent and agreement including, without limitation, the First
through Twenty-seventh Assignments of Availability Agreement (each being
hereinafter called an "Additional Assignment") with the holders of such
Additional Indebtedness or representatives of or trustees for such holders, or
both, as the case may be (herein called an "Additional Assignee"). Each
Additional Assignment hereafter entered into shall be substantially in the form
of this Assignment, except that there shall be substituted in such Additional
Assignment appropriate references to the Additional Indebtedness secured
thereby, the applicable Additional Assignee and the agreement or instrument
under which such Additional Indebtedness is issued in lieu of the references
herein to the Reimbursement Obligations, the LOC Banks, the Reimbursement
Agreement and the New LOCs, respectively, and such Additional Assignment may
contain such other provisions as are not inconsistent with this Assignment and
do not adversely affect the rights hereunder of the LOC Banks.

(c) Notwithstanding any provision of this Assignment to the contrary, or any
priority in time of creation, attachment or perfection of a security interest,
pledge or lien by the Administrating Bank, or any provision of or filing or
recording under the Uniform Commercial Code or any other applicable law of any
jurisdiction, the Administrating Bank agrees that the claims of the
Administrating Bank hereunder with respect to the Availability Agreement and any
security interest, pledge or lien in favor of the Administrating Bank now or
hereafter existing in and to the Collateral shall rank pari passu with the
claims of each Additional Assignee under the corresponding provisions of the
Additional Assignment to which it is a party with respect to the Availability
Agreement and any security interest, pledge or lien in favor of such Additional
Assignee under such Additional Assignment now or hereafter existing in and to
the Collateral, irrespective of the time or times at which prior, concurrent or
subsequent Additional Assignments are entered into in accordance with Section
1.2(b) hereof.

1.3. Payments to the Administrating Bank. The Company agrees that, if and
whenever it shall make a demand to a System Operating Company for any payment
pursuant to Section 4 of the Availability Agreement or advances pursuant to
Section 2.2(b) hereof with respect to Unit 1 or Unit 2, it will separately
identify the respective portions of such payment or advance, if any, required
for (i) the payment of Obligations Secured Hereby and (ii) the payment of any
other amounts then due and payable in respect of Additional Indebtedness and
instruct such System Operating Company (subject to the provisions of Section 1.4
hereof) to pay or cause to be paid the amount so identified as required for the
payment of Obligations Secured Hereby directly to the Administrating Bank. Any
payments made by any System Operating Company pursuant to Section 4 of the
Availability Agreement or advances pursuant to Section 2.2(b) hereof with
respect to Unit 1 or Unit 2 shall, to the extent necessary to satisfy in full
the assignment set forth in Section 1.1 of this Assignment and the corresponding
assignments set forth in the Additional Assignments, be made pro rata in
proportion to the respective amounts secured by, and then due and owing under,
such assignments.

1.4. Payments to the Company. Notwithstanding the provisions of Sections 1.1 and
1.3, unless and until the Administrating Bank shall have given written notice to
the System Operating Companies of the occurrence and continuance of any
Reimbursement Event of Default or Prepayment Event, all moneys paid or to be
paid to the Company pursuant to Section 4 of the Availability Agreement or
advanced pursuant to Section 2.2(b) hereof with respect to Unit 1 and Unit 2
shall be paid or advanced directly to the Company and the Company need not
separately identify the respective portions of payments or advances as provided
in Section 1.3 hereof, provided that notice as to the amount of any such
payments or advances shall be given by the Company to the Administrating Bank
simultaneously with the demand by the Company for any such payments or advances.
If the Administrating Bank shall have duly notified the System Operating
Companies of the occurrence of any such Reimbursement Event of Default or
Prepayment Event, such payments or advances shall be made in the manner and in
the amounts specified in Section 1.3 hereof until the Administrating Bank shall
by further notice to the System Operating Companies give permission that all
such payments or advances may be made again to the Company, such permission
being subject to revocation by a subsequent notice pursuant to the first
sentence of this Section 1.4. The Administrating Bank shall give such permission
if no such Reimbursement Event of Default or Prepayment Event continues to
exist.

1.5. Definitions. For the purposes of this Assignment, the following terms shall
have the following meanings:

(a) the term "Indebtedness for Borrowed Money" shall mean the principal amount
of all indebtedness for borrowed money, secured or unsecured, of the Company
then outstanding and shall include, without limitation, the principal amount of
all bonds issued by a governmental or industrial development agency or authority
in connection with an industrial development revenue bond financing of pollution
control facilities constituting part of the Project; and

(b) the term "Subordinated Indebtedness of the Company" shall mean indebtedness
marked on the books of the Company as subordinated and junior in right of
payment to the Obligations Secured Hereby (as defined in Section 1.1 hereof) to
the extent and in the manner set forth below:

(i) if there shall occur a Reimbursement Event of Default or Prepayment Event,
then so long as such Reimbursement Event of Default or Prepayment Event shall be
continuing and shall not have been cured or waived, or unless and until all the
Obligations Secured Hereby shall have been paid in full in cash, no payment of
principal, premium, if any, or interest shall be made upon Subordinated
Indebtedness of the Company; and

(ii) in the event of any insolvency, bankruptcy, liquidation, reorganization or
other similar proceedings, or any receivership proceedings in connection
therewith, relative to the Company or its creditors or its property, and in the
event of any proceedings for voluntary liquidation, dissolution or other winding
up of the Company, whether or not involving insolvency or bankruptcy
proceedings, then the Obligations Secured Hereby shall first be paid in full in
cash, or payment thereof shall have been provided for, before any payment on
account of principal, premium, if any, or interest is made upon Subordinated
Indebtedness of the Company.

ARTICLE II

CONSENT TO ASSIGNMENT BY THE SYSTEM OPERATING
COMPANIES AND OTHER AGREEMENTS

2.1. Consent to Assignment by the System Operating Companies.

(a) Each System Operating Company hereby consents to the assignment under
Article I and agrees with the Administrating Bank to make payments or advances
to the Administrating Bank in the amounts and in the manner specified in Section
1.3 at the Administrating Bank's address as set forth in Section 6.1 hereof.

(b) Subject to the provisions of Section 4 of the Availability Agreement and
Section 2.2(g) hereof, each System Operating Company agrees that all payments or
advances made to the Administrating Bank or to the Company as contemplated by
Sections 1.3 and 1.4 hereof shall be final as between such System Operating
Company and the LOC Banks or the Company, as the case may be, and that it will
not seek to recover from any LOC Bank for any reason whatsoever any moneys paid
or advanced to the Administrating Bank by virtue of this Assignment, but the
finality of any such payment or advance shall not prevent the recovery of any
overpayments or mistaken payments or excess advances or mistaken advances which
may be made by such System Operating Company unless a Reimbursement Event of
Default or Prepayment Event has occurred and is continuing, in which case any
such overpayment or mistaken payment or excess advances or mistaken advances
shall not be recoverable but shall constitute Subordinated Indebtedness of the
Company to such System Operating Company.

2.2. Other Agreements. Anything in the Availability Agreement to the contrary
notwithstanding, it is hereby agreed as follows:

(a) Regardless of whether any person or persons (other than the System Operating
Companies) shall become a Party or Parties (as such terms are defined in the
Availability Agreement) to the Availability Agreement, the System Operating
Companies shall at all times be obligated to make the payments required pursuant
to Section 4 of the Availability Agreement and to make advances pursuant to
Section 2.2(b) hereof with respect to Unit 1 and Unit 2 to the same extent as if
the System Operating Companies were the only Parties to the Availability
Agreement, except to the extent and only to the extent that such payments or
advances are actually made by such person or persons. In the event that any such
person shall become a Party to the Availability Agreement, the Company and the
System Operating Companies shall cause such person, at the time when such person
becomes a Party to the Availability Agreement, to consent by written instrument
to the terms and provisions of this Assignment, and thereupon such person shall
be bound by all of the terms and provisions of this Assignment (other than the
provisions of the preceding sentence) to the same extent as if named a System
Operating Company herein. A copy of such written instrument, in form and
substance satisfactory to the Administrating Bank, shall promptly be delivered
to the Administrating Bank together with an opinion of counsel to the effect
that such instrument complies with the requirements hereof and constitutes a
valid, legally binding obligation of such person.

(b) In the event and to the extent that any action by any governmental
regulatory authority, including, without limitation, the Federal Energy
Regulatory Commission or any successor thereto, shall have the effect of
prohibiting the System Operating Companies from making any payments which would
otherwise be required pursuant to Section 4 of the Availability Agreement (as
supplemented hereby) with respect to Unit 1 and Unit 2, the System Operating
Companies shall make advances to the Company at the same time, and in the same
amounts, as such prohibited payments and all such advances shall constitute
Subordinated Indebtedness of the Company.

(c) Each System Operating Company agrees that (i) all Indebtedness for Borrowed
Money of the Company to such System Operating Company and all amounts paid by
such System Operating Company pursuant to Section 4 of the Availability
Agreement or advanced pursuant to Section 2.2(b) hereof shall constitute
Subordinated Indebtedness of the Company and (ii) no such Subordinated
Indebtedness of the Company shall be transferred or assigned (including by way
of security) to any person (other than to a successor of such System Operating
Company by way of merger, consolidation or the acquisition by such person of all
or substantially all of such System Operating Company's assets). The Company
agrees that it shall duly record all Subordinated Indebtedness of the Company as
such on its books.

(d) The obligations of each System Operating Company to make the payments to the
Company pursuant to the provisions of Section 4 of the Availability Agreement
and the advances pursuant to Section 2.2(b) hereof with respect to Unit 1 and
Unit 2 having heretofore been authorized by the SEC Orders (and no other
authorization by any governmental regulatory authority being required other
than, with respect to the payments pursuant to the provisions of Section 4 of
the Availability Agreement, appropriate orders, or the taking of other action,
by the Federal Energy Regulatory Commission or any successor thereto as to
specific terms and provisions under which power and energy associated therewith
available at the Project shall be made available by the Company to the System
Operating Companies and pursuant to which the System Operating Companies shall
agree to pay the Company for the right to receive such power and the energy
associated therewith), each System Operating Company agrees that its duty to
perform such obligations shall be absolute and unconditional, (a) whether or not
such System Operating Company shall have received all authorizations of
governmental regulatory authorities necessary at the time to permit such System
Operating Company to perform its other duties and obligations hereunder, under
the Availability Agreement or under the System Agreement (as defined in the
Availability Agreement), (b) whether or not the Company shall have received all
authorizations of governmental regulatory authorities necessary at the time to
permit the Company to perform its duties and obligations hereunder, under the
Availability Agreement or under the System Agreement, (c) whether or not any
authorizations referred to in the foregoing clauses (a) and (b) continue, at the
time, in effect, (d) whether or not, at any time in question, the Company shall
have performed its duties and obligations hereunder, under the Availability
Agreement or under the System Agreement, (e) whether or not the System Agreement
shall, from time to time, be amended, modified or supplemented or shall be
canceled or terminated or such System Operating Company shall have withdrawn
therefrom, (f) whether or not the Project shall be maintained in commercial
operation, energy from the Project is being produced or delivered or is
available (including, without limitation, delivery or availability to such
System Operating Company), an abandonment of the Project shall have occurred or
the Project shall be in whole or in part destroyed or taken, for any reason
whatsoever, (g) whether or not the Company shall be solvent, (h) whether or not
the Company or such System Operating Company shall continue to be subsidiary
companies of Entergy (as said term is defined in Section 2(a)(8) of the Public
Utility Holding Company Act of 1935), (i) regardless of any event of force
majeure, and (j) regardless of any other circumstance, happening, condition or
event whatsoever, whether or not similar to any of the foregoing.

(e) In the event that Entergy shall cease to own a majority of the common stock
of any System Operating Company and such lower ownership percentage has been
permitted pursuant to the consent of the LOC Banks, the obligations of such
System Operating Company hereunder and under the Availability Agreement shall
not be increased by an amendment to or modification of the terms and provisions
of the Reimbursement Agreement unless such System Operating Company shall have
consented in writing to such amendment or modification.

(f) The obligations of each System Operating Company under Section 4 of the
Availability Agreement and Section 2.2(b) hereof to make the payments or
advances specified therein or herein with respect to Unit 1 and Unit 2 to the
Company shall not be subject to any abatement, reduction, limitation,
impairment, termination, set-off, defense, counterclaim or recoupment whatsoever
or any right to any thereof (including, but not limited to, abatements,
reductions, limitations, impairments, terminations, set-offs, defenses,
counterclaims and recoupments for or on account of any past, present or future
indebtedness of the Company to such System Operating Company or any claim by
such System Operating Company against the Company, whether or not arising
hereunder, under the Availability Agreement or under the System Agreement and
whether or not arising out of any action or nonaction on the part of the Company
or any LOC Bank, including any disposition of the Project or any part thereof
pursuant to the Indenture, requirements of governmental authorities, actions of
judicial receivers or trustees or otherwise and whether or not arising from
willful or negligent acts or omissions). The foregoing, however, shall not,
subject to the provisions of paragraph (c) of this Section 2.2, affect in any
other way any rights and remedies of such System Operating Company with respect
to any amounts owed to such System Operating Company by the Company or any such
claim by such System Operating Company against the Company. The obligations and
liabilities of each System Operating Company hereunder and under the
Availability Agreement shall not be released, discharged or in any way affected
by any reorganization, arrangement, compromise, composition or plan affecting
the Company or any change, waiver, extension, indulgence or other action or
omission in respect of any indebtedness or obligation of the Company or such
System Operating Company, whether or not the Company or such System Operating
Company shall have had any notice or knowledge of any of the foregoing. Neither
failure nor delay by the Company or any LOC Bank to exercise any right or remedy
provided herein or by statute or at law or in equity shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or remedy
preclude any other or further exercise thereof, or the exercise of any other
right or remedy. Each System Operating Company also hereby irrevocably waives,
to the extent that it may do so under applicable law, any defense based on the
adequacy of a remedy at law which may be asserted as a bar to the remedy of
specific performance in any action brought against such System Operating Company
for specific performance of this Assignment or the Availability Agreement by the
Company or the Administrating Bank or for its benefit by a receiver or trustee
appointed for the Company or in respect of all or a substantial part of the
Company's assets under the bankruptcy or insolvency law of any jurisdiction to
which the Company is or its assets are subject. Anything in this Section 2.2(f)
to the contrary notwithstanding, no System Operating Company shall be precluded
from asserting as a defense against any claim made against such System Operating
Company upon any of its obligations hereunder and under the Availability
Agreement that it has fully performed such obligations in accordance with the
terms of this Assignment and the Availability Agreement.

(g) Each System Operating Company shall, subject to the provisions of Section
2.2(c) hereof, be proportionately subrogated to all rights of the Administrating
Bank against the Company in respect of any amounts paid or advanced by such
System Operating Company pursuant to the provisions of this Assignment and the
Availability Agreement and applied to the payment of the Obligations Secured
Hereby. The Administrating Bank agrees that it will not deal with the Company in
such a manner as to prejudice such rights of any System Operating Company.

ARTICLE III

TERM

Except as otherwise provided in Section 26 of the Reimbursement Agreement, this
Assignment shall remain in full force and effect until, and shall terminate and
be of no further force and effect after, all Obligations Secured Hereby shall
have been paid in full in cash, provided that this Assignment shall continue to
be effective or be reinstated, as the case may be, if at any time any payment of
any of the Obligations Secured Hereby is rescinded or must otherwise be returned
by the Administrating Bank or any other LOC Bank upon the insolvency, bankruptcy
or reorganization of the Company, any System Operating Company or otherwise, all
as though such payment had not been made. It is agreed that all the covenants
and undertakings on the part of the System Operating Companies and the Company
set forth in this Assignment are exclusively for the benefit of, and may be
enforced only by, the LOC Banks or for their benefit by a receiver or trustee
for the Company or in respect of all or a substantial part of its assets under
the bankruptcy or insolvency law of any jurisdiction to which the Company is or
its assets are subject.

ARTICLE IV

ASSIGNMENT

Neither this Assignment nor the Availability Agreement nor any interest herein
or therein may be assigned, transferred or encumbered by any of the parties
hereto or thereto, except transfer or assignment by any LOC Bank to its
successor or assignee in accordance with the Reimbursement Agreement, except as
otherwise provided in Article I hereof and except that

(i) in the event that any System Operating Company shall consolidate with or
merge with or into another corporation or shall transfer to another corporation
or other person all or substantially all of its assets, this Assignment and the
Availability Agreement shall be transferred by such System Operating Company to
and shall be binding upon the corporation resulting from such consolidation or
merger or the corporation or other person to which such transfer is made and, as
a condition to such consolidation, merger or other transfer, such corporation or
other person shall deliver to the Company and the Administrating Bank a written
assumption, in form and substance satisfactory to the Administrating Bank, of
such System Operating Company's obligations and liabilities under this
Assignment and the Availability Agreement and an opinion of counsel to the
effect that such instrument complies with the requirements hereof and thereof
and constitutes a valid, legally binding and enforceable obligation of such
corporation or other person; and

(ii) in the event that the Company shall consolidate with or merge with or into
another corporation or shall transfer to another corporation or other person all
or substantially all of its assets, this Assignment and the Availability
Agreement shall be transferred by the Company to and shall be binding upon the
corporation resulting from such consolidation or merger or the corporation or
other person to which such transfer is made and, as a condition to such
consolidation, merger or other transfer, such corporation or other person shall
deliver to the Administrating Bank a written assumption, in form and substance
satisfactory to the Administrating Bank, of the Company's obligations and
liabilities under this Assignment and the Availability Agreement and an opinion
of counsel to the effect that such instrument complies with the requirements
hereof and thereof and constitutes a valid, legally binding and enforceable
obligation of such corporation or other person.

ARTICLE V

AMENDMENTS

5.1. Restrictions on Amendments. Neither this Assignment nor the Availability
Agreement may be amended, waived, modified, discharged or otherwise changed
orally. This Assignment and the Availability Agreement may be amended, waived,
modified, discharged or otherwise changed only by a written instrument which has
been signed by all the parties hereto, in the case of this Assignment, or by the
persons specified in Section 11 of the Availability Agreement, in the case of
the Availability Agreement, and which has been approved in writing by the LOC
Banks or which does not materially adversely affect the rights of the LOC Banks.

5.2. The Administrating Bank's Execution. The Administrating Bank shall, at the
request of the Company, execute any instrument amending, waiving, modifying,
discharging or otherwise changing this Assignment, or any consent to the
execution of any instrument amending, waiving, modifying, discharging or
otherwise changing the Availability Agreement (a) as to which the Administrating
Bank shall have received an opinion of counsel to the effect that such
instrument has been duly authorized by each person executing the same and is
permitted by the provisions of Section 5.1 hereof and that this Assignment, or
the Availability Agreement, as the case may be, as amended, waived, modified,
discharged or otherwise changed by such instrument, constitutes valid, legally
binding and enforceable obligations of the Company and each of the System
Operating Companies, and (b) which shall have been executed by the Company and
each of the System Operating Companies. The Administrating Bank shall be fully
protected in relying upon the aforesaid opinion.

ARTICLE VI

NOTICES

6.1. Notices, etc., in Writing. All notices, consents, requests and other
documents authorized or permitted to be given pursuant to this Assignment shall
be given in writing and either personally served on the party to whom (or an
officer of a corporate party) it is given or mailed by registered or certified
first-class mail, postage prepaid, or sent by telex or telegram, addressed as
follows:

If to System Energy Resources, Inc., to:

Box 61000
New Orleans, LA 70113
Attention: Treasurer

If to Entergy Arkansas, Inc., to:

639 Loyola Avenue
New Orleans, Louisiana 70113
Attention: Treasurer

If to Entergy Louisiana, Inc., to:

639 Loyola Avenue
New Orleans, Louisiana 70113
Attention: Treasurer

If to Entergy Mississippi, Inc., to:

639 Loyola Avenue
New Orleans, Louisiana 70113
Attention: Treasurer

If to Entergy New Orleans, Inc., to:

639 Loyola Avenue
New Orleans, Louisiana 70113
Attention: Treasurer

If to the Administrating Bank, to:

Union Bank of California, N.A.
Energy Capital Services
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Attention.: David Musicant

with copies to each other party.

6.2. Delivery, etc. Notices, consents, requests and other documents shall be
deemed given or served or submitted when delivered or, if mailed as provided in
Section 6.1 hereof, on the third day after the day of mailing, or if sent by
telex or telegram, 24 hours after the time of dispatch. A party may change its
address for the receipt of notices, consents, requests and other documents at
any time by giving notice thereof to the other parties. Any notice, consent,
request or other document given hereunder may be signed on behalf of any party
by any duly authorized representative of that party.

ARTICLE VII

ENFORCEMENT

7.1. Enforcement Action. At any time when a Reimbursement Event of Default or
Prepayment Event under the Reimbursement Agreement has occurred and is
continuing, the Administrating Bank may proceed, either in its own name or as
agent or otherwise, to protect and enforce its rights, those of the other LOC
Banks and those of the Company under this Assignment and the Availability
Agreement by suit in equity, action at law or other appropriate proceedings,
whether for the specific performance of any covenant or agreement contained
herein or in the Availability Agreement or otherwise, and whether or not the
Company shall have complied with any of the provisions hereof or thereof or
proceeded to take any action authorized or permitted under applicable law. Each
and every remedy of the LOC Banks shall, to the extent permitted by law, be
cumulative and shall be in addition to any other remedy given hereunder or under
the Reimbursement Agreement or now or hereafter existing at law or in equity or
by statute.

7.2. Attorney-in-Fact. The Company hereby constitutes the Administrating Bank
its true and lawful attorney, irrevocably, with full power (in such attorney's
name or otherwise), at any time when a Reimbursement Event of Default or
Prepayment Event under the Reimbursement Agreement has occurred and is
continuing, to enforce any of the obligations contained herein or in the
Availability Agreement or to take any action or institute any proceedings which
to the Administrating Bank may seem necessary or advisable in the premises.

ARTICLE VIII

SEVERABILITY; COUNTERPARTS

If any provision or provisions of this Assignment shall be held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

This Assignment may be signed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective when it shall have been executed by all
parties hereto and when the Administrating Bank shall have received copies
hereof which, when taken together, bear signatures of all parties hereto.
Delivery of an executed counterpart of a signature page of this Assignment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment.

ARTICLE IX

GOVERNING LAW

This Assignment and, so long as this Assignment shall be in effect, the
Availability Agreement, shall be governed by and construed in accordance with
the laws of the State of New York.

ARTICLE X

SUCCESSION

Subject to Article IV hereof, this Assignment and the Availability Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, but no assignment hereof, or of the
Availability Agreement, or of any right to any funds due or to become due under
this Assignment or the Availability Agreement shall in any event relieve the
Company or any System Operating Company of their respective obligations
hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

ENTERGY ARKANSAS, INC.
ENTERGY LOUISIANA, INC.
ENTERGY MISSISSIPPI, INC.
ENTERGY NEW ORLEANS, INC.
SYSTEM ENTERGY RESOURCES, INC.,

By

Name: Steven C. McNeal
Title: Vice President and Treasurer

UNION BANK OF CALIFORNIA, N.A.,
as Administrating Bank

By

Name:
Title: